Case 1:20-cv-00484-LO-TCB Document 120 Filed 08/21/20 Page 1 of 2 PageID# 4046



                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division


        AMAZON.COM, INC., et al.

                  Plaintiffs,

                      v.                             CIVIL ACTION No. 1:20cv484

      WDC HOLDINGS LLC., et al.,

                Defendants.



                                WAIVER OF ORAL ARGUMENT

        Pursuant to Local Civil Rule 7(E), Defendants Brian Watson and WDC Holdings LLC, by

 counsel, hereby waive oral argument on their Consent Motion for an Extension of Deadlines and

 Page Limits for Defendants’ Response to the Amended Complaint, Plaintiffs’ Opposition, and

 Defendants’ Reply Thereto.

 DATED: August 21, 2020                               Respectfully submitted

                                                          /s/ Jeffrey R. Hamlin
                                                      Jeffrey R. Hamlin (Va. Bar No. 46932)
                                                      George R. Calhoun (pro hac vice)
                                                      James Trusty (pro hac vice)
                                                      IFRAH PLLC
                                                      1717 Pennsylvania Ave. NW, Suite 650
                                                      Washington, DC 20006-2004
                                                      (202) 524-4140 – Tel.
                                                      (202) 524-4141 – Fax
                                                      jhamlin@ifrahlaw.com
                                                      george@ifrahlaw.com
                                                      jtrusty@ifrahlaw.com
                                                      Counsel for Defendants Brian Watson
                                                      and WDC Holdings, Inc.
Case 1:20-cv-00484-LO-TCB Document 120 Filed 08/21/20 Page 2 of 2 PageID# 4047



                                 CERTIFICATE OF SERVICE

 I hereby certify that on August 21, 2020, I served the foregoing by electronic mail on:

        Elizabeth P. Papez
        Patrick F. Stokes
        Gibson Dunn & Crutcher LLP
        1050 Connecticut Ave., NW
        Washington, DC 20036-5306
        epapez@gibsondunn.com
        pstokes@gibsondunn.com



                                              Respectfully submitted,

                                              /s/ Jeffrey R. Hamlin
                                              Jeffrey R. Hamlin (VSB No. 46932)
                                              IFRAH PLLC
                                              1717 Pennsylvania Ave. NW, Suite 650
                                              Washington, DC 20006
                                              (202) 524-4140 – Tel.
                                              (202) 524-4141 – Fax

                                              Attorney for Defendants Brian Watson and WDC
                                              Holdings LLC
